Citation Nr: 0608167	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  02-13 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to service connection post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to September 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  

The Board remanded the case in August 2004 for further 
development, and the case was returned to the Board in 
February 2006.  


REMAND

As noted in the August 2004 remand, the veteran did not 
indicate in his September 2002 substantive appeal whether he 
desired a hearing before the Board, but instead requested an 
RO hearing.  He was afforded an RO hearing in November 2002.  
In September 2003, the representative submitted a statement 
indicating that "the next step is a TBVA hearing."  The 
Board noted that the veteran's representative appeared to be 
requesting that a travel Board hearing be scheduled for the 
veteran.  Since no such hearing was scheduled, the Board 
instructed the RO to contact the veteran and his 
representative and request that they clarify his wishes 
concerning a Board hearing, to include whether he desired a 
Board hearing at the RO.  Unfortunately, the RO failed to 
comply with the Board's Remand directives on this matter.  In 
written argument submitted in February 2006, the 
representative requested the Board to remand the case for 
compliance with the prior remand.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because of the RO's failure to follow 
the Board's directives in a prior remand.  The Court further 
held that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  Id.  


Accordingly, the case is REMANDED for the following action:

The RO or the AMC should contact the 
veteran and his representative and 
specifically request clarification as 
to the veteran's wishes concerning a 
Board hearing, including whether he 
desires a Board hearing at the RO.  If 
the veteran desires a hearing, the RO 
should then make the proper 
arrangements for such a hearing.  

After the above action has been accomplished, the case should 
be returned to the Board for further appellate review, if 
otherwise in order.  By this remand the Board intimates no 
opinion, either legal or factual, as to any ultimate 
disposition warranted.

No action is required of the veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

